Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on November 6, 2018 are being considered by the Examiner. 
Drawing
The drawing filed on November 6, 2018 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite: in reference to claims 1, 8, 15, 22 and 29: each of the corresponding claims include the phrase; “time forwarding each reverse-time receiver-motion-corrected down-going pressure wavefield to obtain a corresponding receiver-motion-corrected down-going pressure wavefield and each reverse-time receiver-motion-corrected up-going pressure wavefield to obtain a corresponding receiver-motion-corrected up-going pressure wavefield”; however, this phrase does not make logical sense because the it states that noting is transformed by the time forwarding action. Appropriate correction is required. 
s 1, 8, 15, 22 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-14, 16-21, and 23-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the Art
In reference to claims 1, 8, 15, 22 and 29: Poole et al. (U.S. Patent No. 10,288,753, hereon Poole) discloses a method of compensating for source signature effects in seismic data. The method includes a step of receiving seismic data recorded with a receiver; a step of receiving source data of the seismic waves generated by the moving source; a step of receiving position data of the source while generating the seismic waves; a step of determining a transform operator using the source data, the position data, and a selected domain-transform operator; a step of determining a seismic model by mathematically optimizing a relationship between the transform and the seismic data; and a step of compensating for the source signature effects in the seismic data using the seismic model. A method for generating an image of a subsurface of a geographical area using seismic data includes compensating the seismic data for source signature effects using a model which assumes a moving, non-impulsive source (see Poole, Abstract). 
The instant claim is mainly focused on image of subterranean formation located beneath a body of water and implements a different approach where “time forwarding 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Manen et al. (U.S. Patent No. 8,554,484) discloses reconstruction of seismic wavefields.
Pires De Vasconcelos et al. (U.S. Patent No. 9,046,626) discloses performing reverse time imaging of multicomponent acoustic and seismic data. 
Valenciano Mavillio et al. (U.S. Patent No. 9,864,082) discloses Fourier Finite Difference migration for three-dimensional tilted transverse isotropic media. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857